Citation Nr: 0509925	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  01-03 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2004, the Board remanded the case to 
the RO for additional development.


FINDING OF FACT

The medical evidence demonstrates the veteran contracted 
hepatitis B during active service.


CONCLUSION OF LAW

The veteran's hepatitis B was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds based upon the evidence of 
record that entitlement to service connection for hepatitis B 
is warranted.  The Board notes that service medical records 
show the veteran was treated for gonorrhea in January 1971 
and that he underwent an appendectomy in May 1971.  Although 
an August 2001 VA examination included laboratory findings 
that were negative for hepatitis B, private antibody testing 
in February 1999 and American Red Cross Blood Services 
testing in June 2004 were positive for hepatitis B.  The 
Board finds the February 1999 and June 2004 tests results 
persuasively demonstrate the existence of a present 
hepatitis B disability.

In a May 2000 statement the veteran's private physician 
stated a review of service medical records clearly indicated 
several potential risk factors for hepatitis B, including 
exposure to venereal disease and an appendectomy, that were 
certainly conceivable as the point of origin for contracting 
hepatitis B.  The August 2001 VA examiner, while noting 
current laboratory findings were negative for hepatitis B, 
stated the veteran did have exposure during military service 
that was favorable to his contracting hepatitis.  The Board 
finds these opinions support the veteran's claim and that 
service connection should be granted.  It is significant to 
note, however, that a rating under applicable VA law, 
38 C.F.R. § 4.114, Diagnostic Code 7345 (Note (3)), requires 
that a hepatitis B infection be confirmed by serologic 
testing for an evaluation.




ORDER

Entitlement to service connection for hepatitis B is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


